As filed with the Securities and Exchange Commission on July 6, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2010 Date of reporting period:April 30, 2010 Item 1. Report to Stockholders. EDGAR LOMAX VALUE FUND Semi-Annual Report April 30, 2010 Dear Fellow Shareholder: We are pleased to report that the Edgar Lomax Value Fund performed strongly during the first half of its fiscal year.Though it was a period that saw much excitement about “low-quality” stocks (discussed in detail below), your Lomax large-cap value holdings produced a total return of 14.94% during the six-month period ended April 30, 2010, versus an S&P 500R return of 15.66%.Over the 1-year time frame ended this past April 30 roughly the period that U.S. stocks have risen since their lows of March 2009 the Fund experienced a total annual return of 40.30%, outperforming the S&P 500’s return of 38.84%. Meanwhile, the Fund’s longer-term results through April 30 are also quite good.Over the 5-year period (during which large “growth” stocks ran ahead of their “value” counterparts), the Fund rose an annualized 1.74% versus an S&P 500 return of 2.63%.Over the longer 10-year period, covering several varying stock market environments, the Fund solidly outperformed the index with a total annual return of 3.24% compared to an S&P 500 annual loss of -0.19%.Finally, the Fund’s net expense ratio is 1.00%,* while its gross expense ratio is 1.72%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524. Clearly, the average investor is much less fearful of the stock market than he was a little over a year ago. Along with rising stock prices, corporate earnings are growing and, outside of the banking industry, there have been few notable corporate failures in recent months.As a result, many investors have become optimistic about a strong, near-term economic recovery and piled into higher-risk (or, lower-quality) investments such as small-cap stocks and companies namely, the “financials” which currently exist only because of federal government support.Given the continuing fragility of the economy and the growing federal debt, this investment trend is not likely to end well. We, of course, maintain our commitment to large, “blue-chip” companies.Historically, they have held their values comparatively well in down markets, and they have been among the most consistently profitable enterprises through all sorts of economic environments.These facts, coupled with their relatively tame recent price gains, keep them firmly in “bargain” territory compared to most other categories of stocks. * Figures are from the Fund’s prospectus dated 2/28/10. The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Net Annual Fund Operating Expenses do not exceed 0.99% (excluding “Acquired Funds Fees and Expenses and extraordinary expenses”) through at least 2/28/11. The Advisor may be reimbursed for a period of three years from the date of the expense waiver. While the Board of Trustees may terminate this expense reimbursement arrangement at any time, it has no intention of doing so. In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the S&P 500 Value Index. While the Advisor may discontinue its voluntary waiver at any time, it has no intention of doing so. With these waivers, actual net annual fund operating expenses were 0.92% in the past fiscal year. Please note that the “Schedule of Investments” included in this report shows the details of the Fund’s holdings.Let’s look at a few of these investments and how they have performed over the past six months.Among big gainers during the period were Honeywell (up 34%) and Home Depot (gaining 43%).Both have posted solid profits over the past year, pay above-market dividend yields of about 3% and, consequently, remain among our top holdings.Other stocks, however, require an important ingredient for successful long-term investing patience. For example, Pfizer logged a mere 0.2% total return in the half-year period; however, it is currently paying us what appears to be a secure annual dividend yield of 4.7% while we wait for other investors to recognize what we believe to be its clear undervalued status.The widely differing returns of these three examples underscore the importance of holding a well-structured, diverse portfolio of stocks for the long term. Thank you for your investment in the Fund.We will keep working hard to earn the confidence you have shown in us thus far.In the meantime, we hope you agree that we have met our foremost goal to bring you long-term outperformance of the broad market, while limiting downside volatility. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Mutual fund investing involves risk; principal loss is possible.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in sales and earnings. Investment performance reflects expense waivers in effect.In the absence of such waivers, total return would be reduced. The opinions expressed are those of the investment advisor, are subject to change, and forecasts made cannot be guaranteed. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for current Fund holdings information. The S&P 500R Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.You cannot invest directly in an index. 2 EDGAR LOMAX VALUE FUND EXPENSE EXAMPLE at April 30, 2010 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Edgar Lomax Value Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/01/094/30/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.99% per the advisory agreement. The Advisor has voluntarily agreed to waive a portion of its advisory fee contingent upon the Fund’s performance versus the S&P 500R Value Index (see Note 4 of the Notes to Financial Statements). The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. If the Advisor waives advisory fees under this arrangement, it has also agreed to absorb all expenses, other than advisory fees. For the six months ended April 30, 2010, the Fund’s aggregate annual operating expenses were reduced to 0.90%. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/01/09 4/30/10 11/01/094/30/10 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 3 EDGAR LOMAX VALUE FUND INDUSTRY ALLOCATION OF PORTFOLIO ASSETS at April 30, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 4 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2010 (Unaudited) Shares COMMON STOCKS: 96.05% Value Banks - 0.70% Regions Financial Corp. $ Capital Goods - 13.44% The Boeing Co. Caterpillar, Inc. General Dynamics Corp. General Electric Co. Honeywell International, Inc. Lockheed Martin Corp. Raytheon Co. United Technologies Corp. Consumer Services - 4.36% McDonalds Corp. Diversified Financials - 1.25% Goldman Sachs Group, Inc. NYSE Euronext Energy - 13.88% Baker Hughes, Inc. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Halliburton Co. National-Oilwell Varco, Inc. Food & Staples Retailing - 7.68% CVS Caremark Corp. Walgreen Co. Wal-Mart Stores, Inc. The accompanying notes are an integral part of these financial statements. 5 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2010 (Unaudited), continued Shares COMMON STOCKS: 96.05% Value Food, Beverages & Tobacco - 8.87% Altria Group, Inc. $ Campbell Soup Co. Coca Cola Co. HJ Heinz Co. Kraft Foods, Inc. - Class A PepsiCo, Inc. Sara Lee Corp. Health Care Equipment & Services - 0.32% UnitedHealth Group, Inc. Household & Personal Products - 2.35% Avon Products, Inc. Colgate Palmolive Co. Procter & Gamble Co. Insurance - 2.30% The Allstate Corp. 1 Berkshire Hathaway, Inc. - Class A (a) Berkshire Hathaway, Inc. - Class B (a) Materials - 2.87% E. I. du Pont de Nemours and Co. Media - 1.56% The Walt Disney Co. The accompanying notes are an integral part of these financial statements. 6 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2010 (Unaudited), continued Shares COMMON STOCKS: 96.05% Value Pharmaceuticals, Biotechnology & Life Sciences - 13.53% Abbott Laboratories $ Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Retailing - 6.66% The Home Depot, Inc. Lowe's Companies, Inc. Target Corp. Semiconductors & Semiconductor Equipment - 0.52% Intel Corp. Software & Services - 0.73% International Business Machines Corp. Technology Hardware & Equipment - 1.37% Hewlett-Packard Co. Telecommunication Services - 7.17% AT&T, Inc. Verizon Communications, Inc. Transportation - 0.56% United Parcel Service, Inc. - Class B Utilities - 5.93% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $21,050,198) The accompanying notes are an integral part of these financial statements. 7 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2010 (Unaudited), continued Shares SHORT-TERM INVESTMENTS: 3.84% Value AIM STIT-STIC Prime Portfolio - Institutional Class, 0.13% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $945,750) Total Investments in Securities (Cost $21,995,948) - 99.89% Other Assets in Excess of Liabilities - 0.11% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. 8 EDGAR LOMAX VALUE FUND STATEMENT OF ASSETS AND LIABILITIES at April 30, 2010 (Unaudited) ASSETS Investments in securities, at value (identified cost $21,995,948) $ Receivables Dividends and interest Due from Advisor (Note 4) Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Audit fees Transfer agent fees and expenses Fund accounting fees Administration fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$24,613,875/2,603,382 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 EDGAR LOMAX VALUE FUND STATEMENT OF OPERATIONS - For the six months ended April 30, 2010 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES Advisory fees (Note 4) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Audit fees Registration fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Insurance expense Reports to shareholders Other expenses Total expenses Less: advisory fee waiver and absorption (Note 5) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 10 EDGAR LOMAX VALUE FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year April 30, 2010 Ended (Unaudited) October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: Six Months Ended Year April 30, 2010 Ended (Unaudited) October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 11 EDGAR LOMAX VALUE FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Six Months Year Ended October 31 Ended April 30, 2010 (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) From net realized gain on investments — — ) Total distributions ) Net asset value, end of period $ Total return %‡ % -34.86 % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before expense reimbursement %† % After expense reimbursement %† % Ratio of net investment income to average net assets: Before expense reimbursement %† % After expense reimbursement %† % Portfolio turnover rate %‡ % † Annualized ‡ Not Annualized The accompanying notes are an integral part of these financial statements. 12 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2010 (Unaudited) NOTE 1 – ORGANIZATION The Edgar Lomax Value Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The Fund’s investment objective is to seek growth of capital, with a secondary objective of providing income.The Fund began operations on December 12, 1997. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 20062008, or expected to be taken in the Fund’s 2009 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/ tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. 13 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2010 (Unaudited), continued D. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. F Derivatives:The Fund has adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification (“FASB ASC”).The Fund is required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. During the six months ended April 30, 2010, the Fund did not hold any derivative instruments. G. Events Subsequent to the Fiscal Period End:The Fund is required to recognize in the financial statements the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the balance sheet. Management has evaluated fund related events and transactions that occurred subsequent to April 30, 2010.There were no events or transactions that occurred that materially impacted the amounts or disclosures in the Fund’s financial statements. NOTE 3 - SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 14 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2010 (Unaudited), continued Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in other mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Notes - Short-term notes having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2010: Level 1 Level 2 Level 3 Total Equity Consumer Discretionary $ $
